DETAILED ACTION

This action is in reply to the amendment filed on 08/11/2022.
Claims 4-18 have been cancelled.
Claims 19-24 have been added.
Claims 1-3 have been amended.
Claims 1-3, 19-21, 22-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regard to the 101 rejections, on page 6 of the Remarks, the Applicant asserted that the “claim language makes it clear that the claims are drawn to computer technology that requires computer software and/or hardware for practice of the present invention.” However, contrary to what the Applicant alleged, the amended claim is directed to a Method of Organizing Human Activities – transactions performed at a car dealership – commercial interactions. Therefore, the amended claim is directed to a judicial exception.
With regard to the 112 rejections, claims 4-18 have been cancelled, hence, the 112 rejections are withdrawn by the Examiner.
With regard to the 103 rejections, claims 4-18 have been cancelled, new claims have been added, and the independent claims have been sufficiently amended. Therefore, the independent claims are moot over new ground(s) of rejections. 
Please see the 103 rejections below for further details.


Claim Objections
Claims 3, 21, 24 objected to because of the following informalities:  the limitation “wherein each review includes name of persons involves”, the “involves” should be changed to “involved”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 19-21, 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 19, 22 recited a method of creating a data structure for a [vehicle] purchase transaction, with the [vehicle] purchase transaction including separate [nodes] respectively corresponding to each of the following plurality of sub-transaction types: transaction with [vehicle] dealership, transactions with [car] sales person, transactions with appraiser, loan agent, financial institution, government [vehicle] registry and [vehicle], receiving plurality of reviews, categorizing review as relating to one of sub-transaction types, storing the reviews in [database]. The concept is directed to Methods of Organizing Human Activities (commercial interactions). Hence, they fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a database, nodes, vehicle, storages device(s) (specification, par. [0013]), a processor(s) set. The generic computer components are recited at a high-level of generality (receiving and creating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. One can use pen and paper (albeit taking a long time) to come up with a spreadsheet to calculate those mortgage data. Hence, the claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of at least a computing device to perform receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Additionally, the limitation of sending a request or message over network is recognized as well-understood, routine, conventional activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) see MPEP 2106.05(d). Furthermore, the limitations are not indicative of integration into a practical application because they are merely adding the words “apply it” to a judicial exception on a generic computing device. See MPEP 2106.05(f). Given the above reasons, a generic processing device associated with the transacting with vehicle dealership, transacting with salesperson, financial institution, receiving reviews, registering the vehicle with DMV, and categorizing transactions based on types is not an Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Claim 2, 20, 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) transacting with dealership, transacting with sales person, transacting with financial institutions, registering with DMV (commercial activities) . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Claim 3, 21, 24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) process of receiving reviewer’s information . This judicial exception is not integrated into a practical application because the limitations are Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Therefore, Claims 1-3, 19-21, 22-24 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 19, 20, 21, 22, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (US 2018/0349968 A1) in view of Matt Jones (Behind the scenes at a car dealership, April 29, 2016); hereinafter Matt Jones.
Claims 1, 19, and 22 are disclosed: O’brien teaches: creating a data structure for a vehicle purchase transaction (O’brien, Fig. 3 & par. [0042]-[0043] “a customer purchases a product. In some embodiments, the purchase may comprise an in-store purchase, an online purchase, a retail sale, a private sale, a second hand sale, and the like. In step 302, the transaction is recorded in a transaction record 320. In some embodiments, the transaction record 320 may be generated by the seller or the buyers' distributed database client software (e.g. bitcoin wallet)…transaction records are time stamped and aggregated into hashed blocks by “miner” nodes of the distributed database 310 and added to the distributed database 310. ”) Examiner Interpretation: the cited portion discloses a general layout for the process of a product purchase with sub-transactions are organized in blocks., with the vehicle purchase transaction including separate nodes respectively corresponding to each of the following plurality of sub-transaction types (Fig. 5 and Par. [0056]) Examiner Interpretation: the sub-transactions are organized by blocks and the blocks are corresponding with each other.


    PNG
    media_image1.png
    498
    381
    media_image1.png
    Greyscale

receiving a plurality of reviews related to the vehicle transaction (O’brien, see at least par. [0029] “. . . In some embodiments, the distributed database client software may comprise a customer review user interface that allows customers to enter reviews. In some embodiments, the products may be displayed with product descriptions (e.g. name, image, specifications) and/or transaction details (e.g. seller, purchase date, price, etc.). . . .)” Examiner Interpretation: The cited portion discloses that the system receives plurality of reviews regarding the transaction details;
 for each given review of the plurality of reviews, categorizing the given review as relating to one of sub-transaction types (O’brien, see at least par. [0028] “. . .  In some embodiments, the system may only allow one review per purchase or one review per product per customer. In some embodiments, the system may separate products by their product version or firmware updates and allow customers to leave different reviews for different versions of a product. . . .”) Examiner Interpretation: separating reviews by product version, conservatively, corresponds categorizing the given review as relating to one of sub-transaction types; and,
for each given review of the plurality of reviews, storing the review in a node of the data structure corresponding to its sub-transaction type (O’brien, see at least par. [0021] “. . . In some embodiments, the memory of the review web service system 140 may store at least a subset of data from the distributed database of customer review and/or transaction records . . .” ) Examiner Interpretation: the subset of data is stored in the distributed database. Conservatively, subset of transactional record corresponds to sub-transaction type (such as different product version, models, etc.).
O’brien does not disclose the following; however Matt Jones teaches:
transaction with vehicle dealership (Matt Jones, see at least pg. 3 “. . . You're shopping on a weekend or you may not have all the documents and information you need to do a car purchase. Foot traffic at car dealerships is lowest on Tuesdays and peaks on the weekends, when most people have their days off . . .”, transactions with car salesperson (Matt Jones, last paragraph of pg. 5), transactions with appraiser (see at least Matt Jones, pg. 6 “. . . . One group of people (sales) demonstrates the car. Another group (sales managers) works out the sales price, trade-in values and calculate payments . . .”, transactions with loan agent, transactions with financial institution and transactions with governmental vehicle registry  (see Matt Jones, pg. 6 “. . . These people have the task of making sure all the appropriate legal and deal documents are signed and sent to the right place, like the DMV or the bank. F&I employees are also the people dealerships usually use to get loans approved . . .”),
transactions involving the vehicle (Matt Jones, pg. 3“ . . . You're shopping on a weekend or you may not have all the documents and information you need to do a car purchase . . .”  & “. . . Some dealerships have the salesperson do all the paperwork from start to finish. But the vast majority of dealerships across the U.S. have F&I departments. If you're buying a car from a dealership, the F&I will likely be the last step of the deal before you're handed the keys to your new car . . .”)
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of how cars are transacted at the dealer as taught by Matt Jones with the invention of performing transactional aspects at the dealer as disclosed by O’brien to better provide back-end dealings from car dealership and organizing them in sequential order (Matt Jones - pg. 3-5).
Dependent claims 2, 20, 23 are disclosed as follows:
Claims 2, 20, 23 are disclosed: O’brien in view of Matt Jones discloses the process and the method: ordering the nodes into a time based hierarchy including the following levels now set forth from earliest to latest (Obrien, see at least par. [0053] “ In some embodiments, a blockchain system comprises a distributed timestamp server comprising a plurality of nodes configured to generate computational proof of record integrity and the chronological order of its use for content, trade, and/or as a currency of exchange through a peer-to-peer network . . .”) O’brien discloses ordering nodes in chronological orders based on sequential events. 
However, Matt Jones further teaches: (i) transaction with vehicle dealership (Matt Jones, see at least pg. 3 “. . . You're shopping on a weekend or you may not have all the documents and information you need to do a car purchase. Foot traffic at car dealerships is lowest on Tuesdays and peaks on the weekends, when most people have their days off . . .”, (ii) transactions with car salesperson (Matt Jones, last paragraph of pg. 5), (iii) transactions with appraiser (see at least Matt Jones, pg. 6 “. . . . One group of people (sales) demonstrates the car. Another group (sales managers) works out the sales price, trade-in values and calculate payments . . .”,  iv) transactions with loan agent, transactions with financial institution and transactions with governmental vehicle registry  (see Mat Jones, pg. 6 “. . . These people have the task of making sure all the appropriate legal and deal documents are signed and sent to the right place, like the DMV or the bank. F&I employees are also the people dealerships usually use to get loans approved . . .”) , and (v) transactions involving the vehicle (Matt Jones, pg. 3“ . . . You're shopping on a weekend or you may not have all the documents and information you need to do a car purchase . . .” &  “. . . Some dealerships have the salesperson do all the paperwork from start to finish. But the vast majority of dealerships across the U.S. have F&I departments. If you're buying a car from a dealership, the F&I will likely be the last step of the deal before you're handed the keys to your new car . . .”)
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of how cars are transacted at the dealer as taught by Matt Jones with the invention of performing transactional aspects at the dealer as disclosed of O’brien to better provide back-end dealings from car dealership and organizing them in sequential order (Matt Jones - pg. 3-5).
Dependent claims 3, 21, 24 are disclosed: O’brien in view of Matt Jones discloses the process and the method. However, O’brien further teaches: wherein each review includes name of persons involves, consumer comment and satisfaction ranking (O’brien, see at least par. [0026] “. . .  . In some embodiments, in step 202, the client software may look through all the transaction records in the distributed transaction ledger to identify the transactions associated with the user's credential (e.g. public key, signature, etc.) provided in step 201 . . . “ & par. [0034] “. . . 0034 “allow customers to enter reviews for sellers.” Examiner Interpretation: reviews entered correspond to consumer comment . . .” & [0046] “reviews may be recorded in the public portion of the blockchain records. In some embodiments, the customer may configure how much of their information to share with the public (e.g. first name, last initial, region, state, other items purchased/reviewed, etc.)” ) Conservatively, public key or signature corresponds to user’s name when user inputs a review.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of providing the reviewers’ information as taught by O’brien with the invention of performing transactional aspects at the dealer as disclosed by O’brien in view of Matt Jones to better store the ratings as part of the transactional product review (O’brien, abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        


/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695